Citation Nr: 0526250	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  95-31 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for a low back 
disability.

2. Entitlement to service connection for a cervical spine 
disability.

3. Entitlement to an initial evaluation in excess of 10 
percent for service-connected dermatofibrosarcoma.

4. Entitlement to an initial compensable evaluation for 
service-connected hemorrhoids.

5. Entitlement to an initial compensable evaluation for 
service-connected residuals of a ganglion cyst of the left 
foot.


ATTORNEY FOR THE BOARD

Linda F. McCain, Counsel

INTRODUCTION

The veteran served on active duty from September 1961 to 
April 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1994 decision of the Department of 
Veterans Affairs (VA) Regional Office in Oakland, California 
(RO) which, in pertinent part, denied service connection for 
low back and cervical spine disorders and granted service 
connection for dermatofibrosarcoma, evaluated as 10 percent 
disabling, and hemorrhoids and residuals of a ganglion cyst 
of the left foot, each evaluated as noncompensably disabling.  
The veteran appealed the denial of the claims for service 
connection and the assignment of the initial ratings for the 
other three disorders to the Board.  

In October 2003, the Board REMANDED these issues to the RO 
via the Appeals Management Center for further development.  A 
review of the record as developed on REMAND reveals that the 
development is deficient and these issues must be REMANDED 
once again to the RO via the Appeals Management Center.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).


REMAND

A Remand is necessary in this case because the AMC appears 
not to have carried out all the action ordered in the last 
remand.  Stegall v. West, 11 Vet. App. 268 (1998) (where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance).  

As noted in the October 2003 Remand the veteran's last 
communication with VA was in October 1995 when he submitted 
his substantive appeal.  The Board noted that the veteran had 
transposed the numbers of his Post Office box on different 
documents submitted to the RO and that the RO has sent 
various items of correspondence to the veteran using 
different zip codes.  Although none of the correspondence 
from VA to the veteran was returned to VA as undeliverable, 
the Board concluded that remand was necessary to make 
reasonable efforts to obtain a correct address for the 
veteran particularly given that it appeared from the claims 
file that the veteran was receiving compensation from VA, 
having a combined disability rating of 30 percent in effect 
since 1994.  Therefore, the first instruction in the Remand 
order was for the RO to determine whether the veteran was 
receiving compensation payments from VA, and, if so, whether 
the payments were being sent to his current address or 
directly deposited in a bank account.  If the latter, the RO 
was to attempt to obtain the veteran's home address from the 
bank, if possible.  If the veteran was not receiving 
compensation payments from VA because he had not waived 
military retirement pay, the RO was to attempt to obtain his 
address from the service department paying the retirement 
pay, if possible.

Although it was noted on a computer printout showing that the 
veteran had failed to report for VA examinations that the 
veteran's phone number was now a wrong number and that there 
was no phone listing for the veteran in the area, it does not 
appear that the RO complied with the Remand order to 
determine whether the veteran was receiving VA compensation 
and to try to obtain a correct address from the VA office 
responsible for sending the checks or from the service 
department if the veteran was receiving military retired pay.  
Accordingly, remand is required to comply with this 
instruction.

To ensure that VA has met its duty to assist the veteran, the 
case is REMANDED to the RO via the Appeals Management Center 
for the following development: 

1.  Make attempts to obtain, if 
possible, the veteran's current 
address.  First, determine whether 
he is receiving compensation 
payments from VA, and, if so, 
whether these payments are being 
sent to his current address or 
directly deposited in a bank 
account.  If the payments are being 
directly deposited, attempt to 
obtain the veteran's home address 
from the bank, if possible.  If the 
veteran is not receiving 
compensation payments from VA 
because he has not waived military 
retirement pay, attempt to obtain 
his address from the service 
department paying the retirement 
pay, if this is possible.  Follow 
any other VA procedures usually 
followed to locate a veteran or to 
ascertain a veteran's current 
address.  Please clearly document in 
the record whether the veteran is 
receiving VA compensation and 
document all attempts made to obtain 
a correct address for the veteran.

2(a).  If the veteran is found, ask 
him if he still wants a hearing 
before the Board at the RO, and, if 
so, schedule him for a Travel Board 
hearing. (Ignore 2(b) and (c) 
below.)

OR

2(b).  If the veteran is found at a 
different address from those to 
which letters were sent notifying 
him of VA examinations and of the 
VCAA and if he does NOT want a 
hearing before the Board at the RO, 
make arrangements to provide him 
with appropriate current VA 
examinations based on his appealed 
claims, with notice of the VCAA and 
its provisions, and with an 
opportunity to submit additional 
evidence in support of his claims.  
In addition, conduct any other 
development of the evidence needed, 
and readjudicate his appealed 
claims.  If the benefits sought on 
appeal remain denied, provide him 
with a supplemental statement of the 
case, and allow him an appropriate 
opportunity to respond.  The 
supplemental statement of the case 
must reflect what search attempts 
were made in #1 and report those 
findings.  Then send the case back 
to the Board.  (Ignore 2(c) below.)

OR

2(c).  If the veteran is not found, 
provide documentary evidence in the 
claims file depicting the procedures 
followed in attempting to contact 
him, and send the case back to the 
Board for review on appeal.  The 
documentary evidence must be typed 
and bear the name and title of the 
author.  All development should be 
documented in a supplemental 
statement of the case.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




